Citation Nr: 0310397	
Decision Date: 05/30/03    Archive Date: 06/02/03

DOCKET NO.  95-08 931	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death.

2.  Entitlement to accrued benefits based on the veteran's 
claim for compensation under 38 U.S.C.A. § 1151 for residuals 
of injury to the left hip, left ankle, and neck, due to VA 
treatment in February 1992.


ATTORNEY FOR THE BOARD

Panayotis Lambrakopoulos, Counsel



INTRODUCTION

The veteran served on active duty from March 1943 to October 
1945 and from February 1947 to June 1947.  The veteran died 
in July 1994; his widow is the appellant in the instant 
appeal.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 1998 RO decision that denied an 
application by the veteran's widow to reopen a claim for 
service connection for the cause of the veteran's death.  She 
also appeals the RO's July 1998 decision that denied 
entitlement to accrued benefits based on the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for residuals of 
injury to the left hip, left ankle, and neck, due to VA 
treatment in February 1992.

Recently, the American Legion clarified that it had not been 
appointed to represent the appellant in this matter.  The RO 
earlier informed the appellant that she had not appointed a 
representative.  


FINDINGS OF FACT

1.  A claim for service connection for the cause of the 
veteran's death was denied by the RO in an unappealed 
decision in July 1994.  Evidence received since the July 1994 
RO decision is cumulative or redundant, or by itself or in 
connection with evidence previously assembled is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim for service connection for the 
cause of the veteran's death.

2.  No additional disability involving the left hip, left 
ankle, or neck resulted from the veteran's VA medical 
treatment in February 1992.


CONCLUSIONS OF LAW

1.  New and material evidence has not been submitted to 
reopen a claim for service connection for the cause of the 
veteran's death, and the July 1994 RO decision is final.  38 
U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).

2.  The criteria for compensation under 38 U.S.C.A. § 1151, 
for accrued benefits purposes, for injury of the left hip, 
left ankle, and neck, claimed as due to VA medical treatment 
in February 1992, are not met.  38 U.S.C.A. §§ 1151, 5121 
(West 1991 and Supp. 2002); 38 C.F.R. §§ 3.358, 3.800, 3.1000 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual background

The veteran served on active duty in the Army from March 1943 
to October 1945 and from February 1947 to June 1947.  He 
received a Purple Heart medal for injuries sustained in 
combat; he was wounded in the right arm in July 1944.  
Service medical records show that in December 1944-January 
1945 he underwent hospital observation because of suspicions 
of hypertension.  However, after observation, his 
cardiovascular system was found to be normal, his exercise 
tests were normal, and it was concluded that he did not have 
arterial hypertension.  Service medical records note varicose 
veins.  On separation examination in October 1945, his 
cardiovascular system was normal, and his blood pressure was 
120/80 (normal).  Service medical records from the veteran's 
second period of service in 1947 show no hypertension or 
heart disease; he was medically discharged from this period 
of service due to problems with his old right arm wound.  
Medical records from both periods of service do not show 
chronic lung disease.

Post-service medical records do not show hypertension, heart 
disease, or lung disease for many years after service.  

The veteran was diagnosed with primary hypertension on VA 
examination of November 1980.  Other diagnoses included 
varicose veins, obesity from overeating, and smoker's upper 
respiratory syndrome or smoker's bronchitis.   

In October 1983, the veteran was hospitalized at a VA 
facility for thrombophlebitis of the left lower extremity.  
In November 1983, he was suspected of having an acute thyroid 
cyst when he presented with swelling on the right side of his 
neck.  In February 1984, he was assessed as having probable 
arthritis of the neck with radiculitis etiology of hand 
numbness and chest pain.  He was told to be careful of the 
position of his neck while watching television.  From May to 
June 1984, he was hospitalized at a VA facility for 
thrombophlebitis of the right leg.

On VA examination in June 1984, he reported that his ankles 
were swollen and painful all the time in connection with 
phlebitis.  However, on examination, there was no disease, 
injury, muscular atrophy, swelling, tenderness, inflammation 
circulatory disturbance, spasm, deformity, limitation of 
motion, or ankylosis of any joints in the spine or 
extremities.  

The veteran was hospitalized in December 1987 for an acute 
myocardial infarction, arteriosclerotic heart disease, 
hypertension, and congestive heart failure.  At admission, he 
did not have a known past cardiac history, although he had 
previously had deep venous thrombosis in the left lower 
extremity and had apparently been told that he had a valve 
problem and heart murmur.  In December 1987, he was also 
noted to have chronic obstructive pulmonary disease (COPD).  
In December 1987, he underwent bypass surgery for coronary 
artery disease.  In early 1988 he was treated for heart 
problems, a cerebrovascular accident (stroke), and COPD.

In May 1988, the RO granted the veteran a permanent and total 
disability rating for non-service-connected pension purposes.  
This was based on all his disabilities, but his primary 
disability at that time was non-service-connected heart 
disease.

Medical records note that when visiting a VA outpatient 
clinic on February 5, 1992, the veteran reported he slipped 
and fell just inside the entrance of the facility, hurting 
his left ankle, left hip, and his neck.  Examination at this 
time showed some neck tenderness, although he was able to 
move all of his joints normally and he walked okay.  X-rays 
showed his hips and ankles were negative, and he had 
degenerative disc disease and degenerative joint disease of 
the cervical spine.

In September 1992, the veteran filed a claim for compensation 
under 38 U.S.C.A. § 1151 for residuals of injury sustained in 
a fall at the VA outpatient clinic on February 5, 1992.

November 1992 VA X-rays showed no evidence of fracture or 
dislocation of the left hip.  

The veteran was examined by the VA in connection with his 
claim in December 1992.  He had subjective complaints of neck 
pain and pain and weakness in the left hip.  Objectively, 
there was tenderness over the hip area and over the cervical 
spine area.  Reflexes were normal.  There was no swelling, 
deformity, subluxation, or lateral instability.  Diagnoses 
were a cervical spine injury and an injury to the left hip.  
X-rays showed disc syndrome of C3-C4 and C5-C6 with 
degenerative osteoarthritis in the C5-C6 area.

On VA examination of the hip in December 1992, there was pain 
on motion, tenderness over the hip area, weakness, fatigue on 
standing, and pain on walking.  X-rays and MRI were negative. 
The diagnosis was hip injury probably involving the ligaments 
and tendons.  

In May 1993, the RO informed the veteran that further 
adjudication of this claim was awaiting the outcome of an 
appeal to federal courts of pertinent laws.   

The veteran died in June 1994.  According to the death 
certificate, the immediate cause of death was cardiac arrest, 
due to severe congestive heart failure,due to  status post 
myocardial infarction, due to (the underlying cause of death) 
arteriosclerotic heart disease.  Listed as another 
significant condition contributing to death but not resulting 
in the underlying cause of death was COPD.

At the time of his death, service connection had been 
established for bilateral varicose veins (rated 30 percent 
disabling), and for residuals of a shrapnel wound of the 
right arm (with ratings of 20 percent for nerve damage, and 
10 percent for muscle damage).  The combined disability 
rating for the service-connected disabilities was 50 percent.  

In July 1994, the RO denied a claim for service connection 
for the cause of the veteran's death.  The RO notified the 
veteran's widow of this in August 1994.  In September 1994, 
she filed a notice of disagreement with respect to the RO 
decision.  In June 1995, the RO sent her a  statement of the 
case.  However, she did not thereafter file a timely 
substantive appeal.

In May 1998, the veteran's widow applied to reopen the claim 
for service connection for the cause of the veteran's death, 
and she also requested accrued benefits based on the 
veteran's lifetime claim for compensation under 38 U.S.C.A. 
§ 1151 for residuals of injury in connection with February 
1992 VA treatment.

Since filing the May 1998 claim, the appellant has submitted 
copies of some medical records which were previously on file.  
She also submitted a May 1998 statement from Dr. Mohammad 
Yunus.  Dr. Yunus said he treated the veteran from May 1994 
until death in June 1994 for heart disease and COPD, and it 
was noted the veteran died as the result of cardiac arrest 
due to severe congestive heart failure, status post 
myocardial infarction and arteriosclerotic heart disease, 
with underlying complications of COPD.  Also recently 
submitted are records of the veteran's terminal treatment in 
May and June 1994, and these describe the heart disease and 
COPD.

II.  Analysis

Through discussions in correspondence, RO decisions, the 
statement of the case, and the supplemental statement of the 
case, the VA has informed the appellant of the evidence 
necessary to substantiate her claims and of her and the VA's 
mutual responsibilities for providing evidence.  Some 
identified medical records have been obtained.  As to some 
other records mentioned by the appellant, the RO was 
unsuccessful in obtaining them; the RO told the appellant of 
this, but she has not submitted them.  In a recent statement, 
the appellant indicated that there is no further evidence to 
submit in connection with the claims on appeal.  Under the 
circumstances, the VA has satisfied the notice and duty to 
assist provisions of the law.  38 U.S.C.A. §§ 5103, 5103A; 
38 C.F.R. § 3.159; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

A.	Application to reopen claim for 
service connection for the cause of the veteran's death

Service connection for the cause of a veteran's death may be 
granted if a disability incurred in or aggravated by service 
either caused or substantially or materially contributed to 
death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A claim for service connection for the cause of the veteran's 
death was previously denied in a July 1994 RO decision.  
Shortly thereafter, the veteran's widow filed a timely notice 
of disagreement, and the RO issued her a statement of the 
case.  However, she did not thereafter file a timely 
substantive appeal to perfect her appeal.  Thus, the July 
1994 RO decision became final.  38 U.S.C.A. § 7105.  Although 
the July 1994 RO decision is considered final, the claim may 
be reopened if new and material evidence has been submitted 
since then.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 
273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).

As applicable to the present appeal, "new and material 
evidence" means evidence not previously submitted to VA 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001); 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  [The Board 
notes that the definition of "new and material evidence" 
was recently revised, but the new version only applies to 
applications to reopen which are received by the VA on or 
after August 29, 2001; thus the new version does not apply to 
the instant case, which was filed in 1998.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001).]

At the time of the July 1994 RO decision, the evidence before 
the VA consisted of the veteran's service medical records, 
various post-service medical records, his death certificate, 
and the appellant's assertions.  The service medical records 
show that during service on one occasion the veteran was 
suspected of having hypertension, but after a period of 
observation, hypertension was ruled out.  Chronic 
hypertension, heart disease, and COPD are first shown many 
years after service.  During his lifetime, the veteran was 
service-connected for varicose veins and residuals of a right 
arm shell fragment wound.  According to the death 
certificate, the veteran died many years after service as the 
result of heart disease, with COPD being a contributing 
factor.   

Since the July 1994 RO decision, some copies of previously 
considered evidence have been submitted, but such redundant 
evidence is not new.  Also submitted is a letter from a 
private doctor and his medical records of treatment just 
before the veteran's death.  While this may be considered new 
evidence, it is not material evidence since it does not 
suggest that the conditions involved in death (heart disease 
and COPD) are related to service, nor does it suggest that 
the established service-connected conditions (varicose veins 
and right arm wound residuals) contributed to death.

The Board concludes that new and material evidence has not 
been submitted to reopen the claim for service connection for 
the cause of the veteran's death.  Thus the application to 
reopen the claim must be denied.

B.	Accrued benefits based on claim for 
compensation under 38 U.S.C.A. § 1151

The appellant is also seeking accrued benefits based on the 
veteran's claim for compensation for disability under 
38 U.S.C.A. § 1151, which was pending at the time of his 
death.  

Periodic monetary benefits to which a person was entitled at 
the time of death, under existing ratings or decisions, or 
based on evidence in the file at the date of death (i.e., 
accrued benefits), and due and unpaid for a period not to 
exceed 2 years prior to the last date of entitlement, shall 
upon the death of such person be paid to, in pertinent part, 
the veteran's surviving spouse.  To receive such benefits, 
the surviving spouse must show that the veteran had been 
entitled to the benefits as the result of evidence in the 
veteran's VA claim file at the time of his death.  
38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.  

At the time of his death, the veteran had been seeking 
compensation under 38 U.S.C.A. § 1151 for injury of the left 
hip, left ankle, and neck due to an accident at a VA medical 
facility in February 1992.  He had been asserting that he had 
slipped and fallen just inside the entrance of the VA 
facility, thus sustaining these injuries.  

The Board notes that 38 U.S.C.A. § 1151 was amended by 
Section 422 of Public Law 104-204.  The new version of the 
law is more stringent than the old version, now requiring a 
showing of fault or negligence by the VA in providing medical 
treatment.  The new law is effective with respect to claims 
filed on or after October 1, 1997.   VAOPGCPREC 40-97.  

The old version of the law and regulations provides that 
where a veteran suffers disease, injury, death, or the 
aggravation of an existing disease or injury, as the result 
of VA examination, medical or surgical treatment, or 
hospitalization, and such results in additional disability or 
death, compensation shall be awarded in the same manner as if 
the disability or death were service-connected.  38 U.S.C.A. 
§ 1151 (West 1991); 38 C.F.R. §§ 3.358, 3.800 (2002).  In 
determining if additional disability exists, the veteran's 
physical condition immediately prior to the disease or injury 
upon which the claim is based will be compared with the 
subsequent physical condition resulting from the disease or 
injury.  38 C.F.R. § 3.358(b)(1).  Furthermore, benefits will 
not be payable for the continuance or natural progress of 
disease or injury for which VA treatment is authorized.  38 
C.F.R. § 3.358(b)(2).  In determining whether such additional 
disability resulted from a disease or injury or an 
aggravation of an existing disease or injury suffered as a 
result of VA treatment, it will be necessary to show that the 
additional disability is actually the result of such disease 
or injury or an aggravation of an existing disease or injury 
and not merely coincidental therewith.  The mere fact that 
aggravation occurred will not suffice to make the additional 
disability compensable absent proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of treatment.  Benefits are not 
payable for the necessary consequences of medical or surgical 
treatment or examination properly administered with the 
express or implied consent of the veteran, or, in appropriate 
cases, the veteran's representative.  "Necessary 
consequences" are those, which are certain to result from, 
or were intended to result from, the examination or medical 
or surgical treatment administered.  38 C.F.R. § 3.358(c).

The new version of the law provides, in pertinent part, that 
compensation shall be awarded for a qualifying additional 
disability of a veteran in the same manner as if the 
additional disability were service connected.  A disability 
is considered a qualifying additional disability under the 
law if it is not the result of the veteran's own willful 
misconduct and the disability was caused by VA hospital care, 
medical or surgical treatment, or examination, and the 
proximate cause of the disability was:  1) carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault on the part of the VA in furnishing 
the hospital care, medical or surgical treatment, or 
examination; or 2) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151 (West 2002).

The evidence in the veteran's VA claims file at the time of 
his death showed that in February 1992 he was at a VA 
outpatient clinic and reported he had just slipped and fell 
at the entrance to the building.  He said he injured his left 
hip, left ankle, and neck.  Examination at that time showed 
some neck pain (although the veteran was known to have a 
preexisting cervical spine disability), and there were no 
objective findings of injury to the left hip and left ankle.  
The veteran had been reporting problems involving the left 
leg and left ankle for many years, due to thrombophlebitis.  
Later medical records note subjective complaints but do not 
demonstrate chronic residual disability arising from the 
reported February 1992 falling incident at the VA clinic.  
Thus, the evidence in the claims file at the time of the 
veteran's death does not show any additional chronic 
disability resulting from the episode. 

Moreover, according to the evidence in the file at the time 
of the veteran's death, the accident reportedly occurred in 
connection with the veteran's seeking VA treatment.  But the 
relevant statute does not provide for compensation for a 
coincidental event that occurs by virtue of a veteran's 
ministerial appearance for a VA examination or treatment.  
Sweitzer v. Brown, 5 Vet. App. 503 (1993).

The weight of the credible evidence demonstrates that no 
additional disability involving the left hip, left ankle, or 
neck was proximately caused by the VA in connection with VA 
medical treatment provided to the veteran.  Consequently, the 
legal requirements are not met for compensation under 
38 U.S.C.A. § 1151 for disability claimed as due to VA 
medical treatment.  It follows that there are no accrued 
benefits from the veteran's claim which could be awarded to 
his widow.  As the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).











ORDER

The application to reopen a claim for service connection for 
the cause of the veteran's death is denied. 

Entitlement to accrued benefits, based on the veteran's claim 
for compensation under 38 U.S.C.A. § 1151 for residuals of 
injury to the left hip, left ankle, and neck, due to VA 
treatment in February 1992, is denied.


	                        
____________________________________________
	L.W. TOBIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

